 



Exhibit 10.1
AMENDMENT
TO
TREEHOUSE FOODS, INC. EQUITY AND INCENTIVE PLAN
     Whereas, TreeHouse Foods, Inc., a Delaware corporation (the “Company”),
maintains the TreeHouse Foods, Inc. Equity and Incentive Plan (the “Plan”); and
     Whereas, in accordance with the Charter of the Compensation Committee of
the Board of Directors of the Company and the provisions of Section 303A.08 of
the NYSE Listed Company Manual, the Compensation Committee has approved an
amendment to Section 6(b) of the Plan;
     Now, Therefore, the second sentence of Section 6(b) of the Plan is hereby
amended by amending and restating such sentence in its entirety as follows:
“Subject to the Participant’s continued employment with his or her Employer on
such date, the Restriction Period shall lapse upon the third anniversary of the
grant date.”
     In Witness Whereof, on behalf of the Company, the undersigned officer has
executed this amendment this 3rd day of August, 2007.

            TreeHouse Foods, Inc.
      By:   /s/ Thomas E. O’Neil       Its: Senior Vice President, General
Counsel     and Chief Administrative Officer   

 